Appeal from the United States District Court for the Eastern District of Wisconsin. The motion to strike the memorandum of the Solicitor General is denied. *942Probable jurisdiction noted.
Jordan Jay Hillman and John C. Danielson for appellant. Philip H. Porter and R. K. Merrill for appellees. Solicitor General Cox, Assistant Attorney General Orrick, Lionel Kestenbaum, Robert W. Ginnane and Arthur Cerra filed a memorandum for the United States and the Interstate Commerce Commission in support of appellant.